UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      12/6/2019
DINO ANTOLINI,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :        19-cv-7645 (VSB)
                      -against-                           :
                                                          :             ORDER
RAMON NIEVES, et al.,                                     :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

         In light of my comments during the Initial Pre-trial Conference held on November 5,

2019, it is hereby:

         ORDERED that Mr. Finkelstein must file a status update no later than December 13,

2019, apprising the court of his expected involvement in this case, and whether Mr. Finkelstein

will be seeking to withdraw as counsel for Plaintiff.

         IT IS FURTHER ORDERED that, if Mr. Finkelstein will be seeking to withdraw as

counsel for Plaintiff in this case, he must file a motion to withdraw as counsel for Plaintiff no

later than February 5, 2020. Should Mr. Finkelstein decide to seek to withdraw, Plaintiff is

directed to find replacement counsel by that same date or notify the court that he will be

proceeding pro se in this case. Plaintiff is advised that his failure to comply with these

instructions could result in dismissal of this action pursuant to Federal Rule of Civil Procedure

41(b).

SO ORDERED.

Dated: December 6, 2019
       New York, New York
